Virgin, J.
The report discloses that the defendant held the title of lot 11, range 5, in Concord, until an alleged sale and conveyance thereof for taxes, by deed dated December 13, 1867, from M. W. Berry, treasurer of Concord, to Corydon Felker, who by bis deed of March 16, 1870, conveyed the promises to William G. Heselton, who cut from the lot the logs in controversy and sold them to the plaintiffs.
The plaintiffs introduced other documentary evidence, and contended that they had thereby made out a prima facie title to lot 11, in accordance with the provisions of B. S., c. 6, § 162.
Passing by several fatal omissions in the testimony of the plaintiffs, and looking into the deed from Berry to Felker, we find it fatally defective, in that it is not “ in the name of the town,” as is peremptorily required by B. S., c. 6, § 160. Tax Collector, 194. The deed as executed is simply the personal deed of M. W, Berry, and it could not convey tbe title to the grantee named therein.
The defendant, having established his title to the lot from which the plaintiffs’ vendor cut the logs, is entitled to judgment.
*396Stat. 1878, c. 35, having been enacted since the commencement of this action, and it containing no language indicating an intention of the legislature to make it retrospective, is not applicable. R. S., c. 1, § 3. Rogers v. Greenbush, 58 Maine, 395, 397. Neither was the defendant bound to pay or tender the amount of taxes, etc., while the plaintiffs were making out their prima facie case. Orono v. Veazie, 57 Maine, 517.

Judgment for the defendant.


Damages to be assessed by the judge at nisi prius.

Appleton, C. J., Diokerson, Daneorth and Peters JJ., concurred.
Libbey, J., having been of counsel, did not sit.